Citation Nr: 1017312	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-37 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for stress fractures of 
both feet with left foot calcaneous.

2.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial disability rating greater than 
10 percent for residuals of ulnar styloid fracture of the 
right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from June 2000 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Subsequent to the issuance of the 
initial rating decision, the Veteran moved to the 
jurisdiction of the RO in Los Angeles, California, which 
retains jurisdiction.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran 
does not have a current bilateral foot disability which could 
be attributed to active service.

2.  The competent medical evidence shows that the Veteran's 
lumbar forward flexion is not less than 60 degrees; his 
combined range of motion of the thoracolumbar spine is not 
less than 120 degrees; and his degenerative disc disease of 
the lumbar spine does not cause muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.

3.  The competent medical evidence shows that the Veteran's 
right wrist is not ankylosed.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disability is not 
established.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for a disability rating greater than 10 
percent for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5242 (2009).

3.  The criteria for a disability rating greater than 10 
percent for residuals of an old ulnar styloid fracture of the 
right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 
4.45, 4.59, 4.71a, DC's 5214, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's higher initial rating claims, 
the Board notes that, in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA inform the 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  In this case, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection for a 
bilateral foot disorder is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  Regarding the increased rating claims, in 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran  of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and was afforded VA medical examinations for each of 
his disabilities as discussed above. Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that he incurred a bilateral foot 
disability during active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service treatment records (STRs) show that the Veteran 
suffered a left foot fracture in August 2000 and a right foot 
fracture in April 2002.  No continuing disabilities of the 
feet were noted at separation.

VA outpatient treatment records and private treatment records 
dated subsequent to service fail to show a diagnosis or 
current disability of either foot.

During an October 2004 VA examination, the Veteran reported 
suffering fractures of the feet during service.  He told the 
examiner that he does not have too many complaints regarding 
his feet.  The x-rays showed no arthritis or fractures of 
either foot.  The diagnosis was history of stress fractures 
of the feet.  The examiner stated that the bilateral foot 
fractures incurred during service have completely healed.  
The examiner's opinion is supported by VA outpatient 
treatment records and private treatment records which fail to 
show current complaints or diagnosis of bilateral foot 
disabilities.

	The Board notes that the examiner did not review the 
Veteran's claims file; however, the examiner interviewed the 
Veteran, who provided a history of his in-service medical 
problems, and conducted a physical examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.
	
	The Board finds that the evidence does not support granting 
the Veteran's claim of service connection for a bilateral 
foot disability.  A review of the competent medical evidence 
and lay evidence of record, including VA outpatient treatment 
records, private treatment records, the Veteran's statements, 
and the October 2004 VA examination, shows that the Veteran 
does not have a current bilateral foot disability for VA 
purposes.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current bilateral 
foot disability which could be attributed to active service, 
the Board finds that service connection for a bilateral foot 
disability is not warranted.
	
Higher Initial Ratings

The Veteran also contends that his service-connected 
degenerative disc disease of the lumbar spine and his 
service-connected residuals of an old ulnar styloid fracture 
of the right wrist are more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Lumbar Spine 

The Veteran seeks an initial rating greater than 10 percent 
for his degenerative disc disease of the lumbar spine.  The 
RO rated the Veteran under 38 C.F.R. § 4.71a, DC 5242, 
degenerative arthritis of the spine (see also diagnostic code 
5003), which is rated under the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula).  

The General Formula provides for assignment of a 10 percent 
rating for flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General 
Formula, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Id. at Note (3).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire thoracolumbar spine or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Id. at 
Note (5).

The Veteran had a VA examination in October 2004.  The 
examiner did not review the claims file; however, as it is 
the Veteran's current symptomatology that is of importance to 
an increased rating claim, and because the Veteran was 
provided with a thorough physical examination, the Board 
finds that the Veteran was not prejudiced by the examiner's 
inability to review the claims file.

During the examination, the Veteran stated that he has back 
pain on a daily basis, mainly on his left lower back.  He 
stated that the pain is dull and constant and treated with a 
muscle relaxer and pain killer.  He reported that he will 
occasionally suffer flare-ups on a daily basis, usually 
associated with activity.  He reported pain upon sitting for 
long periods and stated that he can no longer lift weights 
due to the pain.

On physical examination, the Veteran measured to 80 degrees 
flexion, with pain; extension to 20 degrees with some pain; 
and full range of motion (ROM) with lateral flexion and 
lateral rotation, bilaterally.  The examiner found no 
abnormalities of the spine, muscle spasm or guarding severe 
enough to result in an abnormal gait.  Thus, the Board finds 
that the physical testing weighs against the claim for an 
increased rating.

The Veteran was afforded another VA examination in March 
2009.  The examiner did not review the claims file; however, 
for the same reasons noted above, the Board finds that the 
Veteran has not been prejudiced by the oversight.

During the examination the Veteran reported stiffness and 
pain in the lower back that emerges 5 to 6 times per day, 
lasting about 15 minutes each time.  He stated that the pain 
travels to the left hip area and that the pain is a crushing 
and squeezing pain.  He estimated his pain at a level 6 and 
stated that pain is elicited with activity and relieved by 
rest, Motrin, and ice.  The Veteran stated that the condition 
has not caused incapacitation but has interfered with his 
ability to run and lift weights

The physical examination showed no evidence of radiating pain 
on movement.  The Veteran did have tenderness on the left 
side of L3-4.  Testing showed that the Veteran had full ROM 
with every test.  The examiner stated that the joint function 
of the spine is not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  The examiner found no abnormalities of the 
spine, muscle spasm or guarding severe enough to result in an 
abnormal gait.  Thus, the Board finds that the physical 
testing weighs against the claim for an increased rating.

VA outpatient treatment records documented the Veteran's pain 
but fail to show forward flexion of the lumbar spine at less 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine at less than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Thus, the Board finds that the VA 
outpatient treatment records weigh against the Veteran's 
claim.  Private treatment records do not appear to address 
the Veteran's lumbar disability.

The Board also considered the Veteran's statements regarding 
his pain and limitations due to his lumbar disability.  In 
his statement, dated November 2006, the Veteran said that his 
back disability causes constant pain and hinders his ability 
to sit and stand for long periods of time.  The condition 
also causes radiating pain down his legs.  He also stated 
that the condition caused muscle spasm and cramps.  He 
further stated that he treats his condition with muscle 
relaxers and pain medication, which have affected his 
stomach.  He also detailed the effects of the condition on 
his recreational activities, family activities, and 
employment.

The Board finds that the preponderance of the evidence is 
against assigning an initial rating greater than 10 percent 
for his degenerative disc disease of the lumbar spine.  Even 
with consideration of the Veteran's lay statements and 
application of the Deluca criteria, the Board cannot find 
that an increased rating is warranted at this time.  The 
competent medical evidence shows that the Veteran has had 
full or close to full range of motion of the spine throughout 
the pendency of his claim.  Some pain on motion and 
tenderness to palpation were noted in the VA examinations; 
however, the Board finds that the Veteran's condition does 
not rise to the level to warrant an increased rating.  It is 
important to note that without consideration of the Veteran's 
complaints and the DeLuca criteria, the current 10 percent 
rating could not be justified.  Accordingly, the Board finds 
that the evidence of record supports the conclusion that the 
Veteran is not entitled to increased compensation during any 
time within the appeal period.  As such, the claim must be 
denied.  

Right Wrist

The Veteran seeks an initial rating greater than 10 percent 
for his right wrist disability, or residuals of an old ulnar 
styloid fracture.  The RO rated the Veteran under 38 C.F.R. 
§ 4.71a, DC 5215, limitation of motion of the wrist, which 
authorizes a 10 percent evaluation for limitation of motion 
of 15 degrees dorsiflexion or of palmar flexion in line with 
the forearm.

Under DC 5214, evaluations of 20 through 50 percent are 
authorized for ankylosis of the wrist.  Ankylosis is the 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th Ed. 1990)).

Normal ranges of motion for the wrist include dorsiflexion 0- 
70 degrees, palmar flexion 0-80 degrees, ulnar deviation 0-45 
degrees, and radial deviation 0-20 degrees.

The Veteran had a VA examination in October 2004.  The 
examiner did not review the claims file; however, as it is 
the Veteran's current symptomatology that is of importance to 
an increased rating claim, and because the Veteran was 
provided a thorough physical examination, the Board finds 
that the Veteran was not prejudiced by the examiner's 
oversight.  During the examination the Veteran complained of 
right wrist pain and stiffness that is usually activity 
related.  He stated that he does physical therapy exercises 
to help with stiffness but that the condition does not limit 
his activities.  On physical examination, the examiner found 
no deformities and full ROM on dorsiflexion, with pain 
starting at 50 degrees.  He also had full palmar flexion, 
with pain starting at 60 degrees; full radial deviation; and 
full ulnar deviation with pain.  The examiner did not find 
ankylosis of the wrist, weighing against the Veteran's claim.

The Veteran had another VA examination in March 2009.  The 
examiner did not review the claims file; however, for the 
reasons stated above, the Board finds that the Veteran was 
not prejudiced by the oversight.  During the examination, the 
Veteran reported pain just below the palm and outer part that 
occurs constantly, 5 to 6 times per day and lasts 15 minutes.  
He stated that the pain is squeezing and burning, and travels 
to the outer wrist.  He estimated his pain level at about a 6 
to 7 and stated that pain is occurs when exposed to stress 
and cold, and hurts in the mornings.  Pain is relived by rest 
and ice.  The Veteran reported stiffness, weakness, swelling, 
giving way, lack of endurance, and fatigability.  The Veteran 
stated that he does not suffer any functional impairment from 
the wrist disability.

On examination in March 2009, the examiner found tenderness 
of the wrist.  Range of motion testing showed full range of 
motion with pain at 60 degrees with dorsiflexion and pain at 
40 degrees with ulnar deviation.  The examiner found no 
additional limitations due to pain, fatigue, weakness, lack 
of endurance or coordination after repetitive use.  The x-
rays showed soft tissue calcification near the styloid 
process.  The examiner stated that the subjective factors of 
the Veteran's disability include the lack of any increase in 
pain and ability to perform 50 push-ups.  Objective testing 
showed tenderness on the styloid process.  Ankylosis was not 
indicated, weighing against the claim for an increased 
rating.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim for an initial rating 
greater than 10 percent for residuals of an old ulnar styloid 
fracture of the right wrist.  The Board notes initially that 
the Veteran already is receiving the maximum rating for a 
right wrist disability based on limitation of motion.  See 38 
C.F.R. § 4.71a, DC 5215.  The competent medical evidence of 
record fails to show ankylosis of the right wrist.  VA 
outpatient treatment records, VA examination reports, and 
private treatment records all failed to show evidence of 
ankylosis of the wrist, weighing against the claim for a 
higher initial rating.  The Board also has considered 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  Upon 
ulnar deviation, the Veteran had pain starting at 40 degrees 
and pain at 60 degrees with dorsiflexion.  Testing showed 
full range of motion and the examiner indicated that the 
Veteran did not have additional limitations due to pain, 
fatigue, weakness, lack of endurance or coordination on 
repetitive use.  Accordingly, the Board finds that a higher 
initial rating for the Veteran's service-connected right 
wrist disability is not warranted.

The Board does not find evidence that the rating assigned for 
the Veteran's service-connected degenerative disc disease of 
the lumbar spine or for his service-connected right wrist 
disability should be increased for any period based on the 
facts found during the entire appeal period.  The evidence of 
record supports the conclusion that the Veteran is not 
entitled to increased compensation during any time within the 
appeal period.  As such, the Board finds that staged ratings 
for either the Veteran's service-connected degenerative disc 
disease of the lumbar spine or for his service-connected 
right wrist disability are not warranted.  See Fenderson, 12 
Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected degenerative 
disc disease of the lumbar spine or for his service-connected 
right wrist disability.  38 C.F.R. § 3.321 (2009); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the 
issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must 
be addressed either when raised by the Veteran or reasonably 
raised by the record).  The Board notes in this regard that 
the Veteran currently is in receipt of the maximum schedular 
rating available for his service-connected right wrist 
disability based on limitation of motion.  See 38 C.F.R. § 
4.71a, DC 5215.  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine and for service-connected right wrist disability 
are not inadequate in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of these service-connected disabilities.  
Moreover, the evidence does not demonstrate other related 
factors such as marked interference with employment and 
frequent hospitalization.  The Veteran reported on VA 
examination in March 2004 that he was a full-time student at 
Tennessee Tech.  The VA examiner noted on examination in 
October 2004 that, with the exception of low back pain, the 
Veteran should experience no major limitations from day to 
day as a result of his service-connected degenerative disc 
disease of the lumbar spine.  The Veteran reported on VA 
examination in March 2009 that he never had been hospitalized 
for his right wrist disability and experienced no functional 
impairment from this disability.  The VA examiner concluded 
that neither the Veteran's service-connected degenerative 
disc disease of the lumbar spine nor his service-connected 
right wrist disability had any impact on his daily 
activities.  In light of the above, the Board finds that the 
criteria for submission for assignment of extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Entitlement to service connection for stress fractures of 
both feet with left foot calcaneous is denied.

Entitlement to an initial disability rating greater than 10 
percent for degenerative disc disease of the lumbar spine is 
denied.

Entitlement to an initial disability rating greater than 10 
percent for residuals of ulnar styloid fracture of the right 
wrist is denied.



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


